Citation Nr: 1622396	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  11-08 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the Veteran's case rests with the RO in Cheyenne, Wyoming.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2011.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In compliance with the Board's March 2014 Remand, the RO obtained a VA medical opinion discussing the etiology of the Veteran's bilateral hearing loss.  In an April 2014 opinion, the examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was related to in-service noise exposure because the audiological evaluations conducted during military service did not reflect hearing loss during service and delayed onset hearing loss is unlikely.  In support of the examiner's explanation that delayed onset hearing loss is not likely, the examiner cited various medical treatises finding a lack of evidence to show that noise-induced hearing loss could develop later in lifetime after the cessation of noise exposure.

However, in May 2016, the Veteran's representative submitted a medical treatise concluding that noise induced hearing damage to the ear has progressive consequences to hearing, even after the traumatic noise damage ceased.  As this medical treatise goes to the heart of the April 2014 examiner's rationale for the negative nexus opinion, the Board believes that an addendum opinion is necessary from the April 2014 examiner, if available, to address the positive medical treatise evidence in favor of the Veteran's claim which contradicts the medical treatises cited by the April 2014 examiner.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental VA opinion from the examiner who provided the April 2014 VA opinion, if available, discussing the etiology of the Veteran's bilateral hearing loss.  Specifically, ask the VA examiner to provide an addendum opinion with additional explanation and rationale stating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss was incurred in or due to the Veteran's in-service acoustic trauma, discussing the significance of the medical treatise evidence submitted by the Veteran's representative in May 2016 which contradicts the medical treatise evidence cited by the examiner in the April 2014 opinion.  If the examiner who provided the April 2014 opinion is not available, the RO should obtain a new opinion.  The examiner's opinion must be based upon a complete review of the evidence contained in the claims file, as well as the Veteran's lay statements and testimony of record.  The rationale for any opinion expressed must be set forth.  If deemed necessary by the examiner in order to provide the requested opinion, schedule a VA examination of the Veteran.

2.  Thereafter, the RO must readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the RO must issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.  The case must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




